DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6, 10-14 and 19-20 drawn to Species I in the reply filed on March 9, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamant (US 5582366 A) in view of Gryniewski (US 20080237400 A1) in further view of Katkov (US 20120255313 A1) and Hubert (US 5058834 A). 
Regarding Claim 1:
Hamant discloses a satellite refueling system that has:
A transfer system for supplying a receiving tank (52, Figure 1) of a receiving spacecraft (50, Figure 1) with a supply gas from a supply spacecraft, the system comprising: 
a transfer tank (14, Figure 1) disposed on the supply module (10, Figure 1) and configured to retain the supply gas (Column 5, Lines 8-11); 
a transfer line (42, Figure 1) extending from a first end to a second end, the first end coupled to the transfer tank (14, Figure 1), wherein the second end is configured to couple in flow communication with the receiving tank (52, Figure 1); 
a transfer valve (24, Figure 1) operatively coupled to the transfer line (42, Figure 1); 
maintaining the transfer valve closed such that a pressure of a transfer quantity of the supply gas in the transfer tank is increased (Column 6, Lines 40-46); and
open the transfer valve (24, Figure 1), such that a difference between the increased pressure of the supply gas in the transfer tank and a pressure in the receiving tank causes a portion of the transfer quantity of the supply gas to flow through the transfer line to the receiving tank (Column 6, Lines 40-51).
	Hamant does not disclose:
A transfer system for supplying a receiving tank of a receiving spacecraft with a supply gas from a supply spacecraft; 
a transfer tank disposed on the supply spacecraft and configured to retain the supply gas; 
a heating system coupled in thermal communication with the transfer tank; and 
a control system operatively coupled to the transfer valve and the heating system, wherein the control system is operable to: 
activate the heating system while maintaining the transfer valve closed such that a pressure of a transfer quantity of the supply gas in the transfer tank is increased.
	Gryniewski teaches a satellite refueling system that has:
A transfer system for supplying a receiving tank of a receiving spacecraft with a supply gas from a supply spacecraft (Paragraph [0055]);
a control system (Paragraph [0056]); and
a transfer tank disposed on the supply spacecraft and configured to retain the supply gas (Paragraph [0055]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant to include a transfer system, a control system, and an transfer tank disposed on the supply spacecraft as taught by Gryniewski with the motivation to fuel a spacecraft in space. 
	Hamant and Gryniewski do not teach:
A heating system coupled in thermal communication with the transfer tank; and 
a control system operatively coupled to the transfer valve and the heating system, wherein the control system is operable to: 
activate the heating system while maintaining the transfer valve closed such that a pressure of a transfer quantity of the supply gas in the transfer tank is increased.
	Katkov teaches a device for cooling that has:
Activate the heating system while maintaining the transfer valve closed such that a pressure of a transfer quantity of the supply gas in the transfer tank is increased (Paragraphs [0108-0109]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant and Gryniewski to include activate the heating system while maintaining the transfer valve closed such that a pressure of a transfer quantity of the supply gas in the transfer tank is increased as taught by Katkov with the motivation to create a pressure differential to draw the fluid out of the tank. 
Hamant, Katkov, and Gryniewski do not teach:
A heating system coupled in thermal communication with the transfer tank; and 
a control system operatively coupled to the transfer valve and the heating system.
	Hubert teaches a liquid balance control for spinning spacecraft that has:
A heating system (24 and 26, Figure 2) coupled in thermal communication with the transfer tank (Column 3, Lines 9-14); and 
a control system (44, Figure 2) operatively coupled to the transfer valve and the heating system (Column 3, Lines 50-62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant, Gryniewski, and Katkov to include a heating system coupled in thermal communication with the transfer tank and a control system operatively coupled to the transfer valve and the heating system as taught by Hubert with the motivation to create a pressure differential to draw the fluid out of the tank. 
It also would have been obvious to a person having ordinary skill in the art that the control system of Hubert can be implemented in Hamant to control the valves as well as the heating system.

Regarding Claim 10:
Hamant discloses a satellite refueling system that has:
Wherein the transfer line (42, Figure 1) is on the supply module (10, Figure 1). 
	Hamant, Katkov, and Hubert do not teach:
Wherein the transfer line is on the supply spacecraft.
	Gryniewski teaches a satellite refueling system that has:
The supply spacecraft (Paragraph [0055]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant, Hubert, and Katkov to include the supply craft as taught by Gryniewski with the motivation to fuel a spacecraft in space. 
	
	Regarding Claim 11:
Hamant discloses a satellite refueling system that has:
A supply module (10, Figure 1); 
a transfer tank (14, Figure 1) configured to retain a supply gas (Column 5, Lines 8-11);
a transfer line (42, Figure 1) coupled in flow communication with the transfer tank (14, Figure 1), wherein the transfer line (42, Figure 1) is configured to couple in flow communication with a receiving tank (52,Figure 1);
a transfer valve (24, Figure 1) configured to selectively allow flow through the transfer line (42, Figure 1);
maintaining the transfer valve closed such that a pressure of a transfer quantity of the supply gas in the transfer tank is increased (Column 6, Lines 40-46); and
open the transfer valve (24, Figure 1), such that a difference between the increased pressure of the supply gas in the transfer tank and a pressure in the receiving tank causes a portion of the transfer quantity of the supply gas to flow through the transfer line to the receiving tank (Column 6, Lines 40-51).
	Hamant does not disclose:
A supply spacecraft comprising:
a heating system coupled in thermal communication with the transfer tank; and
a control system operatively coupled to the transfer valve and the heating system, wherein the control system is operable to:
activate the heating system while the transfer valve is closed such that a pressure of a transfer quantity of the supply gas in the transfer tank is increased.
Gryniewski teaches a satellite refueling system that has:
A supply spacecraft (Paragraph [0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant to include a supply spacecraft as taught by Gryniewski with the motivation to fuel a spacecraft in space. 
	Hamant and Gryniewski do not teach:
A heating system coupled in thermal communication with the transfer tank; and 
a control system operatively coupled to the transfer valve and the heating system, wherein the control system is operable to: 
activate the heating system while maintaining the transfer valve closed such that a pressure of a transfer quantity of the supply gas in the transfer tank is increased.
	Katkov teaches a device for cooling that has:
Activate the heating system while maintaining the transfer valve closed such that a pressure of a transfer quantity of the supply gas in the transfer tank is increased (Paragraphs [0108-0109]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant and Gryniewski to include activate the heating system while maintaining the transfer valve closed such that a pressure of a transfer quantity of the supply gas in the transfer tank is increased as taught by Katkov with the motivation to create a pressure differential to draw the fluid out of the tank. 
Hamant, Katkov, and Gryniewski do not teach:
A heating system coupled in thermal communication with the transfer tank; and 
a control system operatively coupled to the transfer valve and the heating system.
	Hubert teaches a liquid balance control for spinning spacecraft that has:
A heating system (24 and 26, Figure 2) coupled in thermal communication with the transfer tank (Column 3, Lines 9-14); and 
a control system (44, Figure 2) operatively coupled to the transfer valve and the heating system (Column 3, Lines 50-62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant, Gryniewski, and Katkov to include a heating system coupled in thermal communication with the transfer tank and a control system operatively coupled to the transfer valve and the heating system as taught by Hubert with the motivation to create a pressure differential to draw the fluid out of the tank. 
It also would have been obvious to a person having ordinary skill in the art that the control system of Hubert can be implemented in Hamant to control the valves as well as the heating system.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hamant in view of Gryniewski in further view of Katkov, Hubert, and Ankudinov (RU 2317234 C1). 
Regarding Claim 2:
Hamant discloses:
	A transfer tank (14, Figure 1).
Hamnat, Gryniewski, and Katkov do not teach:
	Wherein the heating system comprises an electric heating system.
Hubert teaches:
	The heating system (24 and 26, Figure 2).
Hamnat, Gryniewski, Hubert, and Katkov do not teach:
	Wherein the heating system comprises an electric heating system.
Ankudinov teaches the device for refilling space vehicle propulsions that has:
Wherein the heating system comprises an electric heating system (Paragraph [0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant, Gryniewski, Hubert, and Katkov to include the heating system comprises an electric heating system as taught by Ankudinov with the motivation to have the heating system powered by a source that is readily available. 

Regarding Claim 3:
The above-discussed combination of Hamant, Gryniewski, Katkov, Hubert, and Ankudinov accounts for this subject matter where Ankudinov teaches wherein the electric heating system (Paragraph [0051]) comprises coils (Figure 1) wrapped around the transfer tank (18, Figure 1).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamant in view of Gryniewski in further view of Katkov, Hubert, Ankudinov, Behrens (US 20080121759 A1) and Cohen (US 20140261864 A1). 
Regarding Claim 4:
Hamant discloses:
A supply line (35, Figure 1) coupled in flow communication between the transfer tank (14, Figure 1) and the pressurant tank;
a supply valve (25, Figure 1) operatively coupled to the supply line (35, Figure 1).
	Hamant, Hubert, and Katkov do not teach:
A supply tank disposed on the supply spacecraft and configured to retain the supply gas;
a supply valve operatively coupled to the supply line and the control system; and
a cooling system coupled in thermal communication with the transfer tank and operatively coupled to the control system, wherein the control system is further configured to:
prior to the step of activating the heating system, activate the cooling system while the transfer valve is closed, such that a pressure of an initial quantity of supply gas in the transfer tank is decreased; and
prior to the step of activating the heating system, open the transfer valve and the supply valve, wherein a difference between the decreased pressure of the supply gas in the transfer tank and a pressure in the supply tank causes a portion of a supply quantity of the supply gas to flow through the supply line and the transfer line to the transfer tank.
	Gryniewski teaches:
		A supply spacecraft (Paragraph [0056]).
	Hamant, Gryniewski, Hubert, and Katkov do not teach:
A supply tank disposed on the supply spacecraft and configured to retain the supply gas;
a supply valve operatively coupled to the supply line and the control system; and
a cooling system coupled in thermal communication with the transfer tank and operatively coupled to the control system, wherein the control system is further configured to:
prior to the step of activating the heating system, activate the cooling system while the transfer valve is closed, such that a pressure of an initial quantity of supply gas in the transfer tank is decreased; and
prior to the step of activating the heating system, open the transfer valve and the supply valve, wherein a difference between the decreased pressure of the supply gas in the transfer tank and a pressure in the supply tank causes a portion of a supply quantity of the supply gas to flow through the supply line and the transfer line to the transfer tank.
Ankudinov teaches the device for refilling space vehicle propulsions that has:
A cooling system coupled in thermal communication with the transfer tank (Paragraph [0047]);
prior to the step of activating the heating system, activate the cooling system while the transfer valve is closed, such that a pressure of an initial quantity of supply gas in the transfer tank is decreased (Paragraphs [0046-0047]); and
prior to the step of activating the heating system, open the transfer valve and the supply valve, wherein a difference between the decreased pressure of the supply gas in the transfer tank and a pressure in the supply tank causes a portion of a supply quantity of the supply gas to flow through the supply line and the transfer line to the transfer tank (Paragraph [0048-0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant, Gryniewski, Hubert, and Katkov to include a cooling system, as well as prior to the step of activating the heating system, activate the cooling system while the transfer valve is closed, such that a pressure of an initial quantity of supply gas in the transfer tank is decreased, and prior to the step of activating the heating system, open the transfer valve and the supply valve, wherein a difference between the decreased pressure of the supply gas in the transfer tank and a pressure in the supply tank causes a portion of a supply quantity of the supply gas to flow through the supply line and the transfer line to the transfer tank  as taught by Ankudinov with the motivation to reduce the pressure in the tank prior to filling by pressure differential. 
Hamant, Gryniewski, Hubert, Ankudinov, and Katkov do not teach:
A supply tank disposed on the supply spacecraft and configured to retain the supply gas;
a supply valve operatively coupled to the supply line and the control system; and
a cooling system operatively coupled to the control system.
Cohen teaches a hydrogen station that has:
A supply tank (102, 104, 106, and 108, Figure 1) disposed on the trailer and configured to retain the supply gas (Paragraph [0030]);
a supply line (Figure 1) coupled in flow communication between the transfer tank (132, 134, 136, Figure 1) and the supply tank (102, 104, 106, and 108, Figure 1); and
a supply valve (110, 112, 114, 116, Figure 1) operatively coupled to the supply line (Figure 1) and the control system (118, Figure 1).
It would have been obvious to a person having ordinary skill in the art to modify Hamant, Gryniewski, Katkov, Hubert, and Ankudinov to include a supply tank disposed on the supply spacecraft and configured to retain the supply gas, a supply line, and a supply valve operatively coupled to the supply line and the control system as taught by Cohen with the motivation to resupply the transfer tank when one of the transfer tanks start to become empty. 
While Hamant teaches a pressurization tank which will purge the transfer line and pressurize the transfer tank and the receiving tank, it would have been obvious to a person having ordinary skill in the art that the supply tank of Cohen could be implemented in Hamant to supply a gas to the transfer tank as well as control the valves.
Hamant, Gryniewski, Hubert, Ankudinov, Cohen, and Katkov do not teach:
A cooling system operatively coupled to the control system.
	Behrens teaches a remotely located cryocooler that has:
A cooling system operatively coupled to the control system (Paragraph [0082]).
It would have been obvious to a person having ordinary skill in the art to modify Hamant, Gryniewski, Katkov, Hubert, Cohen and Ankudinov to include a cooling system operatively coupled to the control system as taught by Behrens with the motivation to cool the propellant.

Regarding Claim 19:
Hamant discloses:
A supply line (35, Figure 1) coupled in flow communication between the transfer tank (14, Figure 1) and the pressurant tank;
a supply valve (25, Figure 1) operatively coupled to the supply line (35, Figure 1).
	Hamant, Hubert, and Katkov do not teach:
A supply tank disposed on the supply spacecraft and configured to retain the supply gas;
a supply valve operatively coupled to the supply line and the control system; and
a cooling system coupled in thermal communication with the transfer tank and operatively coupled to the control system, 
wherein the control system is further configured to:
prior to the step of activating the heating system, activate the cooling system while the transfer valve is closed, such that a pressure of an initial quantity of supply gas in the transfer tank is decreased; and
prior to the step of activating the heating system, open the transfer valve and the supply valve, wherein a difference between the decreased pressure of the supply gas in the transfer tank and a pressure in the supply tank causes a portion of a supply quantity of the supply gas to flow through the supply line and the transfer line to the transfer tank.
	Gryniewski teaches:
		A supply spacecraft (Paragraph [0056]).
	Hamant, Gryniewski, Hubert, and Katkov do not teach:
A supply tank disposed on the supply spacecraft and configured to retain the supply gas;
a supply valve operatively coupled to the supply line and the control system; and
a cooling system coupled in thermal communication with the transfer tank and operatively coupled to the control system, 
wherein the control system is further configured to:
prior to the step of activating the heating system, activate the cooling system while the transfer valve is closed, such that a pressure of an initial quantity of supply gas in the transfer tank is decreased; and
prior to the step of activating the heating system, open the transfer valve and the supply valve, wherein a difference between the decreased pressure of the supply gas in the transfer tank and a pressure in the supply tank causes a portion of a supply quantity of the supply gas to flow through the supply line and the transfer line to the transfer tank.
Ankudinov teaches:
A cooling system coupled in thermal communication with the transfer tank (Paragraph [0047]);
prior to the step of activating the heating system, activate the cooling system while the transfer valve is closed, such that a pressure of an initial quantity of supply gas in the transfer tank is decreased (Paragraphs [0046-0047]); and
prior to the step of activating the heating system, open the transfer valve and the supply valve, wherein a difference between the decreased pressure of the supply gas in the transfer tank and a pressure in the supply tank causes a portion of a supply quantity of the supply gas to flow through the supply line and the transfer line to the transfer tank (Paragraph [0048-0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant, Gryniewski, Hubert, and Katkov to include a cooling system, as well as prior to the step of activating the heating system, activate the cooling system while the transfer valve is closed, such that a pressure of an initial quantity of supply gas in the transfer tank is decreased, and prior to the step of activating the heating system, open the transfer valve and the supply valve, wherein a difference between the decreased pressure of the supply gas in the transfer tank and a pressure in the supply tank causes a portion of a supply quantity of the supply gas to flow through the supply line and the transfer line to the transfer tank  as taught by Ankudinov with the motivation to reduce the pressure in the tank prior to filling by pressure differential. 
Hamant, Gryniewski, Hubert, Ankudinov, and Katkov do not teach:
A supply tank disposed on the supply spacecraft and configured to retain the supply gas;
a supply valve operatively coupled to the supply line and the control system; and
a cooling system operatively coupled to the control system.
Cohen teaches a hydrogen station that has:
A supply tank (102, 104, 106, and 108, Figure 1) disposed on the trailer and configured to retain the supply gas (Paragraph [0030]);
a supply line (Figure 1) coupled in flow communication between the transfer tank (132, 134, 136, Figure 1) and the supply tank (102, 104, 106, and 108, Figure 1); and
a supply valve (110, 112, 114, 116, Figure 1) operatively coupled to the supply line (Figure 1) and the control system (118, Figure 1).
It would have been obvious to a person having ordinary skill in the art to modify Hamant, Gryniewski, Katkov, Hubert, and Ankudinov to include a supply tank disposed on the supply spacecraft and configured to retain the supply gas, a supply line, and a supply valve operatively coupled to the supply line and the control system as taught by Cohen with the motivation to resupply the transfer tank when one of the transfer tanks start to become empty. 
While Hamant teaches a pressurization tank which will purge the transfer line and pressurize the transfer tank and the receiving tank, it would have been obvious to a person having ordinary skill in the art that the supply tank of Cohen could be implemented in Hamant to supply a gas to the transfer tank as well as control the valves.
Hamant, Gryniewski, Hubert, Ankudinov, Cohen, and Katkov do not teach:
A cooling system operatively coupled to the control system.
	Behrens teaches a remotely located cryocooler that has:
A cooling system operatively coupled to the control system (Paragraph [0082]).
It would have been obvious to a person having ordinary skill in the art to modify Hamant, Gryniewski, Katkov, Hubert, Cohen and Ankudinov to include a cooling system operatively coupled to the control system as taught by Behrens with the motivation to cool the propellant.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamant in view of Gryniewski in further view of Katkov, Hubert, Ankudinov, Behrens, Cohen, and Walker (US 20170361951 A1). 
Regarding Claim 5:
Hamant discloses:
	A transfer tank (14, Figure 1).
Hamnat, Katkov, Hubert, Behrens, and Cohen do not teach:
Wherein the cooling system comprises: 
a tank heat exchanger coupled in thermal communication with the transfer tank; and 
a heat rejection heat exchanger adjacent to an outer surface of the supply spacecraft, wherein the heat rejection heat exchanger is coupled in thermal communication with the tank heat exchanger such that heat from the transfer tank is rejectable to space from the outer surface of the supply spacecraft.
Gryniewski teaches:
	A supply spacecraft (Paragraph [0055]).
Hamnat, Gryniewski, Katkov, Hubert, Behrens, and Cohen do not teach:
Wherein the cooling system comprises: 
a tank heat exchanger coupled in thermal communication with the transfer tank; and 
a heat rejection heat exchanger adjacent to an outer surface of the supply spacecraft, wherein the heat rejection heat exchanger is coupled in thermal communication with the tank heat exchanger such that heat from the transfer tank is rejectable to space from the outer surface of the supply spacecraft.
	Ankudinov teaches:
		The cooling system (Paragraphs [0046-0047]).
Hamnat, Gryniewski, Katkov, Ankudinov, Hubert, Behrens, and Cohen do not teach:
Wherein the cooling system comprises: 
a tank heat exchanger coupled in thermal communication with the transfer tank; and 
a heat rejection heat exchanger adjacent to an outer surface of the supply spacecraft, wherein the heat rejection heat exchanger is coupled in thermal communication with the tank heat exchanger such that heat from the transfer tank is rejectable to space from the outer surface of the supply spacecraft.
Walker teaches an artificial satellite and a method for filling a tank that has:
Wherein the cooling system (Paragraph [0102]) comprises: 
a tank heat exchanger (42, Figure 5) coupled in thermal communication with the tank (Paragraphs [0055] and [0102]); and 
a heat rejection heat exchanger (26, Figure 5) adjacent to an outer surface of the supply spacecraft, wherein the heat rejection heat exchanger is coupled in thermal communication with the tank heat exchanger such that heat from the transfer tank is rejectable to space from the outer surface of the supply spacecraft (Paragraphs [0101-0102]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant, Gryniewski, Katkov, Ankudinov, Huebert, Behrens, and Cohen to include a tank heat exchanger coupled in thermal communication with the tank and a heat rejection heat exchanger adjacent to an outer surface of the supply spacecraft, wherein the heat rejection heat exchanger is coupled in thermal communication with the tank heat exchanger such that heat from the transfer tank is rejectable to space from the outer surface of the supply spacecraft as taught by Walker with the motivation to increase the filling capacity of the tank. 
It would also be obvious to a person having ordinary skill in the art that the transfer tank of Hamant can have a cooling system coupled to it as seen in Walker.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamant in view of Gryniewski in further view of Katkov, Hubert, Ankudinov, Behrens, Cohen, Walker, and Tobias (US 20140076156 A1).
Regarding Claim 6:
Hamant discloses:
	A transfer tank (14, Figure 1).
Hamnat, Gryniewski, Katkov, Ankudinov, Hubert, Behrens, and Cohen do not teach:
Wherein the supply tank has a larger volume than the transfer tank.
	Tobais teaches an aircraft store ejector system that has:
Wherein the supply tank has a larger volume than the transfer tank (Paragraph [0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant, Gryniewski, Hubert, Cohen, Walker, Behrens, and Katkov to include the supply tank has a larger volume than the transfer tank as taught by Tobias with the motivation to provide enough supply gas to the transfer tank such that the transfer tank has enough gas to transfer.

Regarding Claim 20:
Hamant discloses:
	A transfer tank (14, Figure 1).
Hamnat, Gryniewski, Katkov, Ankudinov, Hubert, Behrens, and Cohen do not teach:
Wherein the supply tank has a larger volume than the transfer tank.
	Tobais teaches an aircraft store ejector system that has:
Wherein the supply tank has a larger volume than the transfer tank (Paragraph [0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant, Gryniewski, Hubert, Cohen, Walker, Behrens, and Katkov to include the supply tank has a larger volume than the transfer tank as taught by Tobias with the motivation to provide enough supply gas to the transfer tank such that the transfer tank has enough gas to transfer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamant in view of Gryniewski in further view of Katkov, Hubert, and Bock (US 20040151600 A1).
Regarding Claim 12:
Hamant discloses:
Opening the transfer valve (24, Figure 1) in response to the pressure of the supply gas in the transfer tank being increased. 
Hamant, Katkov, and Gryniewski do not teach:
Wherein the control system is further operable to perform the step of opening the transfer valve in response to the pressure of the supply gas in the transfer tank being increased to a predetermined pressure.
	Hubert teaches:
Wherein the control system is further operable to perform the step of opening the transfer valve and increase the pressure in the transfer tank (Column 3, Lines 50-62).
Hamant, Katkov, Hubert, and Gryniewski do not teach:
Wherein the control system is further operable to perform the step of opening the transfer valve in response to the pressure of the supply gas in the transfer tank being increased to a predetermined pressure.
	Bock teaches a hybrid inflator that has:
Wherein the control system is further operable to perform the step of opening the transfer valve in response to the pressure of the supply gas in the transfer tank being increased to a predetermined pressure (Paragraph [0017]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant, Gryniewski, Hubert, and Katkov to include the control system is further operable to perform the step of opening the transfer valve in response to the pressure of the supply gas in the transfer tank being increased to a predetermined pressure as taught by Bock with the motivation to increase the pressure in the other tank. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hamant in view of Gryniewski in further view of Katkov, Hubert, Ankudinov, and Behrens.
Regarding Claim 13:
Hamant discloses:
	A transfer tank (14, Figure 1).
Hamnat, Gryniewski, Hubert, and Katkov do not teach:
Further comprising a cooling system coupled in thermal communication with the transfer tank, wherein the control system is further operable to activate the cooling system while the transfer valve is closed such that a pressure of an initial quantity of the supply gas in the transfer tank is decreased.
Ankudinov teaches the device for refilling space vehicle propulsions that has:
Further comprising a cooling system coupled in thermal communication with the transfer tank (Paragraphs [0046-0047]), wherein the control system is further operable to activate the cooling system while the transfer valve is closed such that a pressure of an initial quantity of the supply gas in the transfer tank is decreased.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant, Gryniewski, Hubert, and Katkov to include a cooling system coupled in thermal communication with the transfer tank, wherein the control system is further operable to activate the cooling system while the transfer valve is closed such that a pressure of an initial quantity of the supply gas in the transfer tank is decreased as taught by Ankudinov with the motivation to reduce the pressure in the tank prior to filling by pressure differential.
Hamnat, Gryniewski, Hubert, Ankudinov, and Katkov do not teach:
Wherein the control system is further operable to activate the cooling system while the transfer valve is closed such that a pressure of an initial quantity of the supply gas in the transfer tank is decreased.
	Behrens teaches a remotely located cryocooler that has:
The control system is further operable to activate the cooling system (Paragraph [0082]).
It would have been obvious to a person having ordinary skill in the art to modify Hamant, Gryniewski, Katkov, Hubert, and Ankudinov to include a cooling system operatively coupled to the control system as taught by Behrens with the motivation to cool the propellant.
It also would have been obvious to a person having ordinary skill in the art that the controller of Behrens can be operable to control the cooling system in Ankudinov that is implemented in Hamant. 

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Hamant in view of Gryniewski in further view of Katkov, Hubert, Ankudinov, Behrens, and Walker.
Regarding Claim 14:
Hamant discloses:
	A transfer tank (14, Figure 1).
Hamnat, Katkov, Hubert, and Behrens do not teach:
Wherein the cooling system comprises: 
a tank heat exchanger coupled in thermal communication with the transfer tank; and 
a heat rejection heat exchanger adjacent to an outer surface of the supply spacecraft, wherein the heat rejection heat exchanger is coupled in thermal communication with the tank heat exchanger such that heat from the transfer tank is rejectable to space from the outer surface of the supply spacecraft.
Gryniewski teaches:
	A supply spacecraft (Paragraph [0055]).
Hamnat, Gryniewski, Katkov, Hubert, and Behrens do not teach:
Wherein the cooling system comprises: 
a tank heat exchanger coupled in thermal communication with the transfer tank; and 
a heat rejection heat exchanger adjacent to an outer surface of the supply spacecraft, wherein the heat rejection heat exchanger is coupled in thermal communication with the tank heat exchanger such that heat from the transfer tank is rejectable to space from the outer surface of the supply spacecraft.
	Ankudinov teaches:
		The cooling system (Paragraphs [0046-0047]).
Hamnat, Gryniewski, Katkov, Ankudinov, Hubert, and Behrens do not teach:
Wherein the cooling system comprises: 
a tank heat exchanger coupled in thermal communication with the transfer tank; and 
a heat rejection heat exchanger adjacent to an outer surface of the supply spacecraft, wherein the heat rejection heat exchanger is coupled in thermal communication with the tank heat exchanger such that heat from the transfer tank is rejectable to space from the outer surface of the supply spacecraft.
Walker teaches an artificial satellite and a method for filling a tank that has:
Wherein the cooling system (Paragraph [0102]) comprises: 
a tank heat exchanger (42, Figure 5) coupled in thermal communication with the tank (Paragraphs [0055] and [0102]); and 
a heat rejection heat exchanger (26, Figure 5) adjacent to an outer surface of the supply spacecraft, wherein the heat rejection heat exchanger is coupled in thermal communication with the tank heat exchanger such that heat from the transfer tank is rejectable to space from the outer surface of the supply spacecraft (Paragraphs [0101-0102]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamant, Gryniewski, Katkov, Ankudinov, Huebert, and Behrens to include a tank heat exchanger coupled in thermal communication with the tank and a heat rejection heat exchanger adjacent to an outer surface of the supply spacecraft, wherein the heat rejection heat exchanger is coupled in thermal communication with the tank heat exchanger such that heat from the transfer tank is rejectable to space from the outer surface of the supply spacecraft as taught by Walker with the motivation to increase the filling capacity of the tank. 
It would also be obvious to a person having ordinary skill in the art that the transfer tank of Hamant can have a cooling system coupled to it as seen in Walker.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gregory (US 20220089300 A1) teaches a fluid transfer system that has two satellites, a controller, a transfer line, a transfer valve, and pressurizing a tank. 
Allen (US 9260206 B2) teaches a propellant transfer system that has two satellites, a controller, a transfer tank, a receiving tank, a transfer line, a transfer valve, and a pressure difference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753    
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753